Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment to the specification received on March 17, 2021 and Requirement for Information under 37 CFR 1.105 are acknowledged and entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 17, 2021 has been considered by the examiner.  However, cite numbers 23 and 24 do not include the actual references and have been crossed out.  Cite number 36 has been crossed out because it is a duplicate of cite number 33.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to inventor, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Tristan Fuierer on May 19, 2021.
IN THE CLAIM
Page 3, line 1, the phrase -- named ‘Divina’ -- has been inserted after “plant”.
IN THE SUBSTITUTE SPECIFICATION
Page 18, paragraph [44], line 2, the recitation “Rxi-35Sil-_MS” has been amended to -- Rxi-35Sil MS --.
Page 18, paragraph [47], line 5, the recitation “Table 1” has been amended to -- Table 5 --.
Page 19, line 3, the recitation “
Page 19, paragraph [48], line 1, the recitation “Table 1” has been amended to -- Table 5 --.
Page 24, paragraph [59], line 3, the recitation “1,5-2,5” has been amended to -- 1.5-2.5 --.

Reasons for Allowance

The information regarding the cultivar ‘Divina’ previously known as ‘Enza’ was described in Upov Pluto Plant Variety Database published on June 15, 2017 before the effective filing date of this plant application.  A publication relied upon as prior art under 35 USC 102 must be enabling.  The text of the relied upon publications standing alone would not enable one skilled in the art to practice the claimed invention.
	When the claim is drawn to a plant, the reference, combined with knowledge in the prior art, must enable one of ordinary skill in the art to obtain or reproduce the plant.  See In re Le Grice, 301 F.2d 929, 133 USPQ 365 (CCPA 1962).  If one skilled in the art could obtain and reproduce the plant from a publicly available source, then a publication describing the plant would have an enabling disclosure.
	In the response to the Requirement for Information under 37 CFR 1.105 on page 9, Inventor states that the claimed plant had not been sold before November 28, 2018.  The printed publication cannot be enabled because the disclosed cultivar has not been propagated or obtained from publicly available materials.
The specification provides as complete a botanical description as reasonably possible of the claimed plant.  The completeness of the description is sufficient to distinguish the new plant from the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE HWU whose telephone number is (571)272-0977.  The examiner can normally be reached on M-TH 6AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/June Hwu/
Primary Examiner, Art Unit 1661